Citation Nr: 0016825	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-03 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disability.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1998  by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In an October 1949 rating decision, the RO denied, on the 
merits, the veteran's claim of entitlement to service 
connection for a left ankle disorder; the veteran was 
notified of that decision on October 13, 1949 and did not 
file a notice of disagreement; the decision therefore became 
final.

2.  The veteran has presented evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.
 
3.  The veteran currently has a left ankle disability.

4.  There is lay evidence that the veteran incurred a left 
ankle injury in-service.

5.  There is medical evidence of a nexus between the 
veteran's current left ankle disability and an in-service 
injury.

6.  VA has satisfied its statutory duty to assist in 
developing facts pertinent to this claim.  

7.  The veteran's left ankle disability is not the result of 
an in-service disease or injury.



CONCLUSIONS OF LAW

1.  The evidence received by VA since the June 1954 rating 
decision is new and material with regard to the veteran's 
claim for service connection for a left ankle disability, and 
that claim is reopened.  38 U.S.C.A. § 1110, 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(d), 
20.302(a) (1999).

2.  The claim of entitlement to service connection for a left 
ankle disability is well grounded and VA has satisfied its 
statutory duty to assist in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

3.  The veteran did not incur a left ankle disability as a 
result of his military service.  38 U.S.C.A. §§ 1110, 1111, 
and 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1946, the veteran filed a claim for entitlement to 
service connection for a left ankle disorder, which was 
denied by the RO in an August 1946 rating decision.  On 
August 20, 1946, proper notice of that decision was sent to 
the veteran.  Pursuant to a letter dated May 20, 1949, the RO 
initiated a reassessment of the veteran's claim, but a 
subsequent rating decision, issued in October 1949, also 
denied the veteran's left ankle claim.  On October 13, 1949, 
proper notice of that decision was sent to the veteran. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence that 
may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well-
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well-grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

The proposed new and material evidence consists of the 
following:  (1) a November 1998 letter from Dr. Runnels, 
which states that the veteran has a current left ankle 
disability and offers an opinion, based on the veteran's 
recollection, that his left ankle condition is service 
connected; (2) a November 1998 letter written by the veteran, 
giving his account of his in-service left ankle injury; (3) a 
January 1999 letter written by the veteran, further 
describing his claimed in-service injury; and (4) a February 
1999 letter from Dr. Runnels, wherein he states that the 
veteran's current left ankle symptoms are consistent with a 
remote injury.

The above-referenced evidence (which has not been previously 
submitted to agency decision makers) contains a medical nexus 
opinion and offers the veteran's detailed version of his 
claimed in-service left ankle injury; it bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The Board therefore finds that such 
evidence is sufficiently new and material to reopen the 
veteran's claim for entitlement to service connection for a 
left ankle disability.  38 U.S.C.A. § 1110, 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(d), 
20.302(a) (1999). 

Under the Elkins prescription, the Board must next ascertain 
the well-groundedness of the veteran's claim.  In order for a 
claim to be well-grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

Dr. Runnels' November 1998 letter relates that the veteran 
incurs clinical instability of his left ankle; this diagnosis 
satisfies the first Caluza element of a well-grounded claim.  
The veteran's lay statements (contained in his January 1999 
letter to VA) that he incurred a left ankle injury while 
marching during basic training in 1944 suffices to satisfy 
the second Caluza requirement that there be evidence of an 
in-service injury or disease.  Finally, Dr. Runnels' November 
1998 letter, in which he states that "it is thought to be 
that [the veteran's current left ankle disability] is a 
service connected problem," serves to satisfy the Caluza 
medical nexus evidence  requirement.  Therefore, the Board 
finds that the veteran has submitted a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table). 

The veteran having submitted a well-grounded claim, VA has a 
duty to assist in the development of facts relating to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this case, the 
veteran was provided appropriate physical examinations and 
attempts were made to obtain all referenced medical records.  
The Board therefore finds that VA has done everything 
reasonably possible to assist him and that further 
development in this case is not warranted.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
evidence of record in rendering a decision, including an 
analysis of the credibility and probative value of the 
evidence, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

In the October 1949 rating decision, the RO denied the 
veteran's claim because it found that "the evidence in the 
file shows no treatment in service for sprain, left ankle as 
claimed by the veteran.  Physical examination at discharge 
was negative for any left ankle disability."  In accord, a 
review of the veteran's service medical records (SMR's) shows 
that in 1944 he complained of bilateral foot pain on several 
occasions (a condition which was noted to have existed for 
"many many years") and was diagnosed at various times with 
a congenital deformity of the left foot, a contraction 
deformity of the left foot due to shortening of extensor 
tendons, and pes cavus, left foot.  While it is apparent the 
veteran's feet were receiving ample attention during the 
first few months of his service (there are entries in his 
SMR's for July, August, September, October, and November of 
1944 for foot complaints), there is no evidence of in-service 
treatment for a left ankle sprain, and there is no mention of 
the veteran having a history of a left ankle sprain.  Each 
and every diagnosis rendered regarding the veteran's left 
foot was congenital in nature.  While the veteran's lay 
statement that he incurred a left ankle injury in-service is 
sufficient to well-ground the claim, it cannot on its own 
substantiate his claim on the merits given the lack of 
documentation of a left ankle sprain in his SMR's.   

The Board acknowledges the veteran's contention in his 
January 1999 letter that his claimed left ankle sprain 
prevented him from going overseas during World War II.  
However, the record is devoid of any medical profiles or 
other documentation supporting this assertion.  The Board 
also acknowledges the 'buddy' statements submitted in June 
1949 by acquaintances of the veteran, who confirm the fact 
that the veteran was complaining of ankle pain following 
service.  However, these statements only serve to corroborate 
the veteran's post-service complaints of ankle pain and do 
not substantiate his assertion that he incurred an ankle 
injury in-service.  

Further, Dr. Runnels' conclusion that the veteran's current 
left ankle disability is service-related was apparently 
reached without consultation with the veteran's medical 
records.  Instead, it is evidently based entirely on the 
veteran's medical history as related to him by the veteran.  
In Godfrey v. Brown, 8 Vet. App. 113, 121 (1995), the Court 
offers the following guidance in such cases:

The Board is not required to accept 
doctors' opinions that are based upon the 
appellant's recitation of medical 
history.  See e.g. Owens v. Brown, 7 Vet. 
App. 429 (1995) (Board not required to 
accept uncorroborated testimony of 
claimant as to dental treatment during 
service; Board not bound to accept 
physicians' opinions based on claimant's 
recitation of events).  See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as 
"immaterial" where there was no 
indication that the physician reviewed 
claimant's SMR's or any other relevant 
documents which would have enabled him to 
form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 
Vet. App. 229 (1993) (holding that the 
BVA was not required to accept the 
medical opinions of two doctors who 
rendered diagnoses of post-traumatic 
stress disorder almost twenty years after 
claimant's separation from service and 
who relied on history as related by the 
appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 
379, 386-87 (1995) (to demonstrate 
entitlement to service connection for 
hearing loss, there must be medical 
evidence indicating a nexus to service, 
and where the condition was noted during 
service, continued symptomatology can aid 
in establishing service connection).  

For the above reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as a matter of fact 
that the veteran's left ankle disability was not caused by an 
in-service disease or injury.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
his claim for service connection, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (1999).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the question of whether the veteran incurred an in-service 
left ankle injury.     



ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left ankle 
disability.

The claim of entitlement to service connection for a left 
ankle disability is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

